Order, so far as appealed from, granting motion of defendant-respondent for an examination of plaintiff before trial with respect to certain items, and for the production of books and records, etc., unanimously reversed, with twenty dollars costs and disbursements, and the motion with respect to the items enumerated in the notice of appeal denied. No opinion. The date for the examination to proceed to be fixed in the order. Settle order on notice. Present — Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.